Citation Nr: 1528715	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a lumbar spine condition.

2. Entitlement to service connection for a skin condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1970 to December 1971 and had subsequent service in the Indiana Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board has reviewed the Veteran's physical claims file, as well as the electronic records in the Virtual VA claims processing system and the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for both the physical and electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested that this matter not be remanded. However, his request is denied because development is necessary for correct appellate review. See April 2015 Correspondence.

The issue of service connection for a lumbar spine condition is remanded to obtain additional evidence the Veteran identified that is not of record, and for an addendum VA medical opinion. See id.

The issue of service connection for a skin condition is remanded for a VA skin examination to determine the etiology of any current skin condition, to include whether it is due to herbicide exposure in Vietnam.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file, especially including the doctor's statement that he broke his back in Vietnam, referenced in April 2015 correspondence. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain outstanding VA medical records (VAMRs) from October 2014 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who provided the April 2014 opinion for an addendum opinion as to whether the Veteran's lumbar spine condition had its onset in service or otherwise relates to service. If the examiner is not available, request an opinion from another qualified VA examiner. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. The examiner must opine as to whether the Veteran's current lumbar spine condition relates to his military service, which includes combat service in Vietnam.

b. IF THE EXAMINER CONCLUDES THAT THE VETERAN'S LUMBAR SPINE CONDITION DOES NOT RELATE TO SERVICE, THE EXAMINER MUST ATTTEMPT TO RECONCILE HIS/HER OPINION WITH DR. P.C.C.'S APRIL 2010 OPINION.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

December 1971 Report of Medical Examination at separation, documenting no lumbar spine problems.

April 1975 STRs from National Guard service, noting a complaint of back pain and a report that he injured his back two years prior in East Asia.

November 1976 Report of Medical History from National Guard service, noting "recurrent back pain."

Reports of Medical Examination from National Guard service dated June 1973, November 1976, January 1981, October 1981, October 1984, November 1988, December 1992, and January 1998, documenting no lumbar spine problems.

Reports of Medical History from National Guard service dated July 1973, November 1974, November 1975, October 1977, December 1977, November 1978, November 1979, January 1981, October 1981, September 1982, October 1984, November 1988, December 1992, and January 1998, denying any low back problems.

July 2008 Claim, indicating a lumbar spine condition began in October 1971.

April 2010 Statement (P.C.C., DC), noting that "[e]xamination and radiography reveal non-allopathic lesions of the spine and degenerative spondylocytic changes suggestive of traumatic arthritis with decades old origin," and that "[t]he pattern and extent of these changes are consistent with the patient related history of combat theater injuries sustained in country in Vietnam."

January 2011 Veteran's Statement, reporting that he was involved in "at least 73 combat assaults from helicopters" while serving in Vietnam, where he carried at least 75 pounds of gear and jumped from heights up to 15 feet; he also noted service as an infantry machine gunner, as well as carrying his weapon, ammunition, and other gear.

4. Then schedule a VA examination for an opinion as to whether the Veteran has a current skin condition that relates to service. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. The examiner must determine whether the Veteran has a skin condition.

b. If the Veteran has a diagnosed skin condition, the examiner must opine as to whether the Veteran's skin condition relates to his military service, to especially include exposure to herbicides in Vietnam.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

December 1971 Report of Medical Examination at separation, documenting no skin problems.

July 1993 STRs from National Guard service, noting treatment for a "reddened raised area" on the forehead, and a complaint two days later of a rash on his hand and left arm for which he was prescribed hydrocortisone.

October 1995 STRs from National Guard service, indicating the Veteran had shingles while on active duty.

June 1997 STRs from National Guard service, noting treatment for contact dermatitis of the left arm and right hand.

Reports of Medical Examination from National Guard service in June 1973, November 1976, January 1981, October 1981, October 1984, November 1988, December 1992, and January 1998, documenting no skin problems.

Reports of Medical History from National Guard service dated July 1973, November 1974, November 1975, November 1976, October 1977, December 1977, November 1978, November 1979, January 1981, October 1981, September 1982, October 1984, November 1988, December 1992, and January 1998, denying any skin problems.

July 2008 Claim, indicating a skin condition began in 1971.

December2010 VA Medical Records (VAMRs), noting a skin rash on a list of problems for an Agent Orange Exam.

5. Then, review the examination reports to ensure that they adequately respond to the above directives, including providing adequate explanations in support of the requested opinions. If any report is deficient in this regard, return the case file to the VA examiner for further review and discussion.

6. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a lumbar spine condition and a skin condition. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




